Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 1/04/2021 has been received and claims 1-3 and 5-21 are pending.
Election/Restrictions
Claims 10-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2019.

Claim Objections
Claims 1-3, 5-9, 14-18 and 20-21 is objected to because of the following informalities:  
in line 24 of Claim 1, 
insert --(2)-- after “channel”,
insert --the at least two of-- before “the multiple”;
in line 4 of Claim 2, 
delete “regions” and insert --region--,
insert --each of the at least two of-- before “the multiple”;
in line 5 of Claim 2, delete “a”; 
in line 3 of Claim 21, 
delete “surfaces” and insert --surface--,
insert --bent-- before “cylindrical”;
in line 5 of Claim 21, insert --the-- before “upper blind hole”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 2, there is no written description support for the limitation that “surfaces in the common plane at the deepest regions” of the at least two of the multiple blind holes define the fluidic connection within the Specification as Figure 4 appears to indicate that the fluidic connection has only one surface in a common plane.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 17, and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, it is not clear whether there are multiple “surfaces in the common plane at the deepest regions” that define the fluidic connection.
In Claim 21, it is not clear what portion the limitation “spaced from, a section of the side wall extending along bottom dead center of the flow channel” is attempting to specify and it is not clear whether “a section of the side wall extending along bottom dead center of the flow channel” and “curved inner surfaces of the [bent] cylindrical shell surface section” are separate/different or same structures/components of/within the flow channel. In addition, it is not clear what location “bottom dead center of the flow channel” is attempting to set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 14-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Stenglin (WO2011076400) in view of Persson (20120017624).
As to Claims 1-3, 6, 8-9, and 16-18, von Stenglin (‘400) discloses a device (1) (see Figures 1-16e) for generating decontaminating agent vapor, comprising 
 a single- or multi-part evaporator body (5, 9, 10, 11) (see Figure 13), 
a heating device (49) for heating the evaporator body (9) as well as 
at least one supply channel (28) for supplying a liquid decontaminating agent to be evaporated (see Figures 5, 10, and 13), to 
at least one of multiple blind holes (16) arranged in the evaporator body (9) (see Figures 13-14e), and to 
a flow channel (8) for a gaseous carrier medium arranged above upper blind hole edges (i.e. at the upper edge of 17) of the multiple blind holes (16) and connecting a carrier medium inlet (6) to an outlet (7) in a gas-conducting manner for discharging the decontaminating agent vapor through the outlet (7) in a flow direction of the gaseous carrier medium,
wherein the upper blind hole edges (i.e. at the upper edge of 17) of all blind holes (16) are arranged in a common plane (see Figures 4-5 and 8-10); 

wherein at least two of the multiple blind holes (16) are arranged to be spaced apart in the direction of the flow direction of the gaseous carrier medium (see Figures 2-5, 7-10, and 14a-14b) and/or wherein at least two of the multiple blind holes (16) are arranged to be spaced apart perpendicular to the flow direction of the gaseous carrier medium (see Figures 2-3), wherein the flow channel (8) is defined by a side wall (i.e. any wall/surface of the channel 8 such as the bottom surface containing the top surface of multiple blind holes 16 – see Figures 7-10), and the upper blind hole edges (i.e. at the upper edge of 17) are defined in the side wall (see Figures 6-7 and 9-10); and
wherein the heating device (49) is arranged in the evaporator body directly below each blind hole bottom in the virtual extension of the respective blind hole longitudinal center axis (see Figures 13, 14b, and 14d). 
von Stenglin (‘400) does not appear to specifically teach that at least two of the blind holes are connected to one another in a fluidic manner at a distance to their respective upper blind hole edges.
It was known in the art before the effective filing date of the claimed invention to provide blind holes/evaporating chambers that are connected to one another in a fluidic manner at a distance to their respective upper blind hole edges in a device for generating a vapor. Persson (‘624) discloses a device (see Figure 2) for generating decontaminating agent vapor, comprising 
 a single- or multi-part evaporator body (see Figure 2), 
at least one supply channel (i.e. between 140 and 160) for supplying a liquid decontaminating agent to be evaporated (see Figure 2), and 

wherein all of the multiple evaporation chambers/blind holes (110) are connected (via 185) to one another in a fluidic manner at a bottom/lower portion thereof (i.e. a distance to their respective upper blind hole edges) (see Figure 2, p. 2 [0036]) via a fluidic connection (185) being configured such that it connects the deepest regions of the evaporation chambers/blind holes (110), which are connected to one another in a fluidic manner, in a connection plane receiving the deepest regions (see Figure 2, p. 2 [0036] – lines 5-8); 
wherein the fluidic connection (185) comprises a circumferentially closed connection channel (i.e. conduit/channel between the connection 185 of each chamber/hole 110) in the single- or multi-part evaporator body (see Figure 2) between two evaporation chambers/blind holes (110) fluidically connected to one another (see p. 2 [0036]), wherein the circumferentially closed connection channel (i.e. means/conduit/channel between the connection 185 of each chamber/hole 110) is between two evaporation chambers/blind holes (110) fluidically-connected to one another are arranged in a common plane and the fluid connection (185) is at least partially defined by one or more surfaces (i.e. one or more surfaces of the connection/hole 185) in a common plane at the deepest regions (see Figure 2, p. 2 [0036] and [0039] – last 7 lines); and
wherein a base of the fluidic connection (185), preferably of the at least one connection channel (i.e. conduit/channel between the connection 185 of each chamber/hole 110), is capable of being an evaporator surface heatable by a heating device, so that decontaminating agent vapor generated thereon can ascend into a flow channel via the evaporation chambers/blind holes (110) connected to one another by means of the liquid-conductive/fluidic connection (185),

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide blind holes/evaporating chambers that are connected to one another in a fluidic manner at a distance to their respective upper blind hole edges in the device of von Stenglin in order to ensure that the amount of the liquid decontaminating agent in each of the multiple blind holes are the same as shown by Persson.
As to Claim 5, while neither von Stenglin (‘400) nor Persson (‘624) appears to specifically that the liquid-conductive/fluidic connection (185) is produced by milling high-grade steel in radial direction with respect to longitudinal center axes of the multiple blind holes/evaporation chambers, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to produce fluidic connection (185) by any means such as milling high-grade steel as a matter of engineering choice in the device of von Stenglin as modified by Persson so as to provide the fluidic connection (185) that extends in radial direction with respect to longitudinal center axes of the multiple blind holes/evaporation chambers as taught by the combined teaching of von Stenglin and Persson. Only the expected results would be attained.
As to Claims 7 and 21, while von Stenglin (‘400) discloses that the upper blind hole edges (i.e. at the upper edge of 17) are arranged at the bottom surface section of the flow channel (8) (which appears to have rectangular/non-circular shape/cross-section - see Figures 7-9, 13, 14a-14b, and 14d-14e), von Stenglin (‘400) does not appear to specifically teach that the upper blind hole edges (i.e. at the upper edge of 17) are defined in and located on the bent, cylindrical shell surface section such that the upper blind hole edges extend laterally up along curved inner 
As to Claim 14, patentable weight is not given to the limitation of the claim as the limitation is directed to a content within the apparatus and “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP §2115).
As to Claim 15, von Stenglin (‘400) discloses that the at least one supply channel (28) comprises multiple supply channels (28) (see Figure 13).

Thus, Claims 1-3, 5-9, 14-18, and 20-21 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of von Stenglin (‘400) and Persson (‘624).

Response to Arguments
Applicant's arguments filed 1/04/2021 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument in regards to claim 1 at the bottom of p. 9 to first two lines on p. 10 of Remarks, examiner directs attention to the discussion provided regarding the prior art of Persson being an analogous art in paragraph 7 on p. 7 of the Office Action mailed 12/20/2019.
As to applicant’s argument in regards to claim 2 in the first full paragraph on p. 9 of Remarks, examiner points out that the newly added/amended claim language does not describe the configuration described in lines 6-9 of the first full paragraph on p. 9 and thus, examiner indicates that prior art of record continues to meet the claim limitation. In particular, examiner points out that the newly added limitation “surfaces in the common plane” does not limit said surfaces to only horizontal surfaces and that the limitation “deepest regions” is not deemed to be limited to the very bottom/base of the multiple blind holes.
As to applicant’s argument in regards to claim 21 in the second full paragraph on p. 8 of Remarks, examiner disagrees and points to the rejection of the claim 21 above which provides .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799